Per Curiam.
This was a breach of contract suit brought by the plaintiff builder against the defendant purchasers. Written interrogatories were submitted to the jury which found that the plaintiff had “not proven” that it was ready, willing and able to perform its obligations under the contract. This was a question of fact that was resolved against the plaintiff and is disposi-tive of the appeal.
Factual issues raised in the counterclaim were resolved against the defendants.
The judgment is affirmed.